Title: From John Adams to William Sumner, 2 June 1822
From: Adams, John
To: Sumner, William



my dear General
Montizillo 2 June 1822

Your favour of the 28 has been received with great pleasure. I pray you to present my most profound respects to the ancient & honorable Artillery company for their polite invitation which it would be my honour & pleasure to accept if my strength were sufficient to go through the day. I can concur entirely with you on your estimation of the dignity & utility & importance of that military institution for almost two hundred years When a nation loses its consciousness of its own power and a confidence in its own energies and its resources it will soon become a prey even to the most contemptible horde of war liken invaders. No thing has contributed so much to propagate & perpetuate those manly feelings & sentiment in NA tho as your association. Artillery election days have been enjoyed by this people for almost two centuries & I hope they will be to all future ages. I shall thank Mr Z. G. Whitman in a letter to him as soon as I can get it written for his history of the company which I received with great pleasure and think it a valuable addition to our literature With high esteem I have the honour to be your affectionate relation & very humb Servant—
J.A